BRETT, Judge,
specially concurring:
I concur that this certification should be affirmed. It should be made abundantly clear, however, that the testimony complained of should not be admitted at the preliminary examination or at trial, in the event the case is bound over for trial. The transcript of testimony for the prosecutive merit hearing was not submitted to this Court for review. Only the transcript for the hearing on amenability for rehabilitation was filed in this appeal. It should be clearly understood that the rules of evidence at a dispositional hearing are not as binding as at the hearing on prosecutive merit or at a later trial. Therefore, I concur in this decision.